DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022 has been entered.

Allowable Subject Matter
3.	Claims 1-2, 7-8, 12-13, and 18-19 are allowed.
4.	The following is an examiner’s statement of reasons for allowance.
An updated search has been performed and Applicant’s remarks filed on May 2, 2022 have been fully considered, and these remarks have overcome the submitted prior art. 
Regarding claims 1, 8, and 12, as amended, applicant argues claims 1, 8, and 12 are in condition for allowance, because applied references Ogawa ‘526 (US 2012/0115526), Hwang ‘642 (US 2020/0120642), and Chen ‘864 (US 2020/0092864) do not disclose “determining a quantity T of RB in the BWP as the RB comprised in the first RBG, wherein the T is equal to P-(S mod P), the P is the RBG size, the S is the offset, and the mod is a remainder function” (See Remarks, page 10, lines 19-22).
The prior art of record, considered individually or in any reasonable combination, fail to fairly show or suggest a claimed invention comprising, among other limitations, “determining a quantity T of RB in the BWP as the RB comprised in the first RBG, wherein the T is equal to P-(S mod P), the P is the RBG size, the S is the offset, and the mod is a remainder function.” These limitations, in combination with the remaining limitations of claims 1, 8, and 12, are not taught nor suggested by the prior art of record. 
Claims 2, 7, 13, and 18-19 depend from allowed claims and are therefore allowed for the same reasons.

Conclusion 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474 
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474